


Exhibit 10.88

 

AGREEMENT GOVERNING EXTENSIONS OF CREDIT

 

This Agreement, dated March 13, 2009, is between Investors Community Bank (the
“Bank”) and Tower Tech Systems Inc. (the “Borrower”).

 

RECITALS

 

A.            Bank and Borrower are parties to certain extensions of credit,
which extensions of credit are evidenced by loan documentation existing on the
date hereof and may be evidenced by additional loan documentation executed by
one or both parties from time to time; and

 

B.            Bank and Borrower desire to enter into this Agreement relating to
all such loan documentation.

 

AGREEMENT

 

1.             Collateral.

 

i.                 Debt Documents; Obligations. Bank and Borrower have executed
and anticipate that from time to time they may execute loan agreements, notes,
guaranties and other documentation evidencing a debt or obligation of Borrower
to Bank from time to time. All documents at any time executed by Borrower and
evidencing a debt or obligation of Borrower to Bank are referred to herein as
“Debt Documents.” All obligations of Borrower to Bank under Debt Documents and
all other obligations of Borrower to Bank from time to time are referred to
herein as “Obligations.” Obligations include but are not limited to obligations
to repay loans, debts occurring by reason of overdrafts of checking accounts,
obligations to take action such as purchasing insurance or maintaining property,
and all other obligations of Borrower to Bank, including those obligations that
exist on the date hereof and those obligations that may be incurred on or after
the date heretof.

 

The following existing documents are Debt Documents:

 

Commercial Promissory Note and Commercial Loan Agreement dated 3/21/2008,
Irrevocable Standby Letter of Credit dated 8/31/2007, Guaranty of R. B. A. Inc.
dated 3/21/2008, Guaranty of Tower Tech Holdings Inc. dated 3/21/2008

 

ii.                Security Documents; Collateral. Borrower has granted to Bank
certain collateral, and Bank and Borrower anticipate that Borrower may grant to
Bank additional collateral from time to time. All documents at any time granting
to Bank a lien or security interest in any property are referred to herein as
“Security Documents.” A document may be both a Debt Document and a Security
Document. All of Borrower’s property in which Bank has a lien or security
interest on the date hereof, and all property in which Bank may have a lien or
security interest in the future, including but not limited to real estate and
personal property, is referred to herein as “Collateral.”

 

The following existing documents are Security Documents:

 

Commercial Security Agreement dated 10/4/2007

 

iii.               Cross Collateralization. All Collateral shall at all times be
security for all Obligations. If Borrower grants Bank a lien or security
interest at any time, such lien or security interest shall continue, and the
Borrower’s property shall continue to be collateral for all Obligations, until
all Obligations are paid in full and Bank and Borrower enter into a termination
or release of the applicable Security Document.

 

2.             Cross Default. Any time there is a default under any Debt
Document, any Security Document or this Agreement, such default shall be a
default under all Debt Documents, all Security Documents and this Agreement.

 

3.             Covenants and Agreements. In addition to all agreements contained
in the Debt Documents and Security Documents, Borrower agrees to comply with all
of the following:

 

i.                  Minimum Debt service coverage ratio of 1,25:1 tested
quarterly using trailing 12 month financials.

 

The coverage ratio is defined as:

 

 

net profit + depreciation + interest

 

 

principal payments and interest payments

 

 

ii.               Minimum Tangible Net Worth (excluding goodwill and other
intangible assets) covenant to be tested quarterly as follows:

 

3/31/2009

 

$

1.4 million

 

6/30/2009

 

$

1.6 million

 

9/30/2009

 

$

1.8 million

 

12/31/2009

 

$

2.0 million

 

 

iii.           Primary Depository account(s) to be maintained at Investors
Community Bank.

 

iv.          Existing monthly borrowing base agreement to remain the same.

 

v.             No additional loans or leases to be entered into without
Investors Community Bank’s prior approval.

 

vi.          Audited financial statements by Grant Thornton to be provided to
Investors Community Bank by 3/31/2009. Financial performance of Broadwind
Energy, Inc. and the two subsidiaries we finance (Tower Tech Systems, Inc., and
R. B. A., Inc.) must be “materially close” (minimum fye 2008 profitability for
Tower Tech Systems, Inc. of $3,600,000: minimum fye 2008 profitability for
R. B. A., Inc. of $150,000: (excluding the one-time impairment charge) and a
maximum fye 2008 loss for Broadwind Energy, Inc. of $27,000,000). These
profitability numbers are based on 80% of the profitability / (loss) as
reflected in the consolidated financial statements provided Investors Community
Bank. The covenant violation applies if any, or all, of the above performance
measurements are not attained.

 

1

--------------------------------------------------------------------------------


 

Annually, Borrower will provide to Lender Borrower’s financial statements, tax
returns, or those prepared by independent accountants within 90 days after the
close of each fiscal year. Any annual financial statements that Borrower
provides will be:

 

o reviewed statements. o compiled statements.

 

x Borrower will provide Lender with interim financial reports on a quarterly
basis, and within 45 days after the close of this business period. Interim
financial statements will be:

 

o audited  o reviewed  x compiled statements.

 

4.             This Agreement to Control. The Bank and Borrower intend for this
Agreement to apply to all transactions between them, and this Agreement shall
continue in effect until the Borrower and Bank enter into a termination
agreement. Even if a particular Security Document ever describes certain
Obligations without describing all Obligations, that Security Document shall
secure all Obligations.

 

5.             Effect of Agreement. This Agreement applies to all extensions of
credit between Bank and Borrower. This Agreement is not an agreement to extend
credit. Bank shall not be obligated under this Agreement to loan money to
Borrower or otherwise extend credit to Borrower.

 

6.             Participants; Assigns; Guarantors; Disclosure. The Borrower
agrees that the Bank may, at its option, sell to one or more other financial
institutions or other parties interests in the Obligations. Bank may, at Bank’s
sole option, disclose to the purchaser of any such interest and to any guarantor
of all or any part of the Obligations financial and other information concerning
the Borrower.

 

7.             Amendment. This Agreement may be amended only by a writing signed
by the party to be bound thereby.

 

8.             Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Wisconsin without giving effect to
applicable principles of conflict of laws to the extent that the application of
the laws of another jurisdiction would be required thereby.

 

9.             Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

10.           Severability. In case any provision in this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

BORROWER:

 

 

Tower Tech Systems Inc.

 

 

 

 

 

a Wisconsin Corporation

 

 

 

 

 

By:

/s/ Steven A. Huntington

 

 

Steven A. Huntington

 

 

Title: C.F.O.

 

 

 

 

 

 

 

 

BANK:

 

 

INVESTORS COMMUNITY BANK

 

 

 

 

 

 

 

 

By:

/s/ Robert Boerger

 

 

Robert Boerger

 

 

Title: Sr. Commercial Lender

 

 

 

--------------------------------------------------------------------------------
